In a proceeding, inter alia, to invalidate petitions designating Albert Vann and Annette Robinson as candidates in the Democratic Party primary election to be held on September 9, 1980 for the public office of Member of the Assembly and party office *941of State Committeeman, respectively, from the 56th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 20, 1980, which, inter alia, granted the application. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P. J., Damiani, Mangano, Gulotta and Weinstein, JJ., concur.